Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 19-27.
Remarks: this application is in condition for allowance except for the presence of claims 19-27 directed to Species non-elected without traverse.  Accordingly, claims 19-27 have been cancelled.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a device including a micro light emitting diode (micro-LED) having, in combination, a mesa structure; a micro-lens; and wherein: a distance between a focal point of the micro-lens and a top surface of the mesa structure is between 0.8 and 1.25 times of a thickness of the semiconductor materials in the mesa structure.
Claim 9 recites a device including a micro light emitting diode (micro-LED) having, in combination, a mesa structure; a micro-lens; and wherein: a distance between a focal point of the micro-lens and a top surface of the mesa structure is between 1.2 and 4 times of a thickness of the semiconductor materials in the mesa structure.
These features are not disclosed or suggested by the prior of record. Claims 2-8 and 10-18 depend on claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trail et al. U.S. 2019/0227319 A1 discloses a microLED 600A, a metal reflector layer 616, a mesa 606, and a microlens 620 (figures 6A-6B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875